DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 38 and 40-41 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/20/22.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 27-37, 39 and 42-53 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 27 recites the limitation "it’s light input end" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 27 recites the limitation "it’s light output end" in lines 6-7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 27 recites the limitation "the respective LED" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 27 recites the limitation "the inner and/or outer surface" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 27 recites the limitation "the light window" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 27 recites the limitation "it’s light output end" in lines 6-7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 27 recites the limitation "the plane" in line 15.  There is insufficient antecedent basis for this limitation in the claim.
Claim 27 recites the limitation "the road surface" in line 15.  There is insufficient antecedent basis for this limitation in the claim.
Claim 27 recites the limitation "the underside" in line 16.  There is insufficient antecedent basis for this limitation in the claim.
Claim 28 recites the limitation "the light outcoupling" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 29 recites the limitation "the plane" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 31 recites the limitation "the angle" in lines 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 31 recites the limitation "the plane" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 32 recites the limitation "the side" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 32 recites the limitation "the side" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 33 recites the limitation "the cross-section" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
In claim 33, line 5 “extends from the light incoupling ends to the light incoupling ends” is vague and indefinite.
Claim 35 recites the limitation "the respective" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 35 recites the limitation "the lens" in lines 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 43 recites the limitation "the plane" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 43 recites the limitation "the road" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 46 recites the limitation "the area" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 49 recites the limitation "the support" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 53 is vague and indefinite because lines 2-16 are already claimed in claim 27 in which claim 27 depends.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS M SEMBER whose telephone number is (571)272-2381. The examiner can normally be reached flexing generally from 7 a.m. to 5.00 p.m. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on 571-272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS M SEMBER/Primary Examiner, Art Unit 2875